Illinois Official Reports

                                       Supreme Court



                                 In re Lance H., 2014 IL 114899




Caption in Supreme       In re LANCE H. (The People of the State of Illinois, Appellant, v.
Court:                   Lance H., Appellee).



Docket No.               114899



Filed                    October 17, 2014
Rehearing denied         January 26, 2015



Held                       Where a respondent who was a resident at a mental health facility
(Note: This syllabus testified, at a hearing on a petition to continue his involuntary
constitutes no part of the admission, that he wanted to be admitted voluntarily, but where no
opinion of the court but oral or written motion therefor was made by his attorney, the circuit
has been prepared by the court did not err in failing to consider or rule on this request and was
Reporter of Decisions not required to sua sponte grant a continuance for the making of such a
for the convenience of motion, although it did have discretion to grant such a continuance if
the reader.)               moved for by counsel.




Decision Under           Appeal from the Appellate Court for the Fifth District; heard in that
Review                   court on appeal from the Circuit Court of Randolph County, the Hon.
                         Richard A. Brown, Judge, presiding.



Judgment                 Appellate court judgment reversed.
                         Circuit court judgment affirmed.
     Counsel on               Lisa Madigan, Attorney General, of Springfield, and Randall
     Appeal                   Rodewald, State’s Attorney, of Chester (Michael A. Scodro and
                              Carolyn E. Shapiro, Solicitors General, and Richard S. Huszagh,
                              Assistant Attorney General, all of Chicago, and Patrick Delfino,
                              Stephen E. Norris and Sharon Shanahan, all of the Office of the State’s
                              Attorneys Appellate Prosecutor, of Mt. Vernon, of counsel), for the
                              People.



                              Barbara A. Goeben and Veronique Baker, of the Legal Advocacy
                              Service of the Guardianship and Advocacy Commission, of Alton, for
                              appellee.



     Justices                 CHIEF JUSTICE GARMAN delivered the judgment of the court,
                              with opinion.
                              Justices Freeman, Thomas, Kilbride, Karmeier, and Theis concurred
                              in the judgment and opinion.
                              Justice Burke dissented, with opinion.



                                               OPINION

¶1         The circuit court of Randolph County committed respondent, Lance H., to the Chester
       Mental Health Center for 180 days on May 4, 2011. Respondent appealed his involuntary
       admission, arguing the trial court violated the Mental Health and Developmental Disabilities
       Code (Mental Health Code) (405 ILCS 5/1-100 (West 2010)) by disregarding his oral request,
       in testimony, to be voluntarily admitted. The appellate court issued a ruling on August 8, 2012,
       more than nine months after respondent’s term of commitment ended. 2012 IL App (5th)
       110244. The appellate court first considered whether respondent’s case might fall under an
       exception to the mootness doctrine and found the public interest exception applied. Id. ¶ 19.
       The appellate court reversed, holding that section 3-801 of the Mental Health Code (405 ILCS
       5/3-801 (West 2010)) required the trial court to “consider and rule” on respondent’s request.
       2012 IL App (5th) 110244, ¶ 26. We granted the State’s petition for leave to appeal (Ill. S. Ct.
       R. 315 (eff. July 1, 2013)) and now reverse the appellate court and affirm the circuit court.

¶2                                            BACKGROUND
¶3         Respondent is a 53-year-old man who has spent much of his adult life incarcerated or
       institutionalized. Since being paroled from the Department of Corrections in 1997, respondent
       had been admitted to mental health facilities fifteen times before the involuntary admission at
       issue in this case. In 2008, upon the conclusion of a sentence at Menard Correctional Center for
       parole violations, he was involuntarily admitted to Chester Mental Health Center (CMHC).


                                                  -2-
¶4       On April 28, 2011, David Dunker1 filed a petition alleging that respondent was a person
     subject to involuntary admission because (1) due to his mental illness, he was reasonably
     expected, unless treated on an inpatient basis, to engage in conduct subjecting himself or
     another person to physical harm or a reasonable expectation of physical harm; and (2) due to
     his mental illness, he was unable to provide for his basic physical needs so as to guard himself
     from serious harm without the assistance of family or others, unless treated on an inpatient
     basis. The petition included a certificate by a CMHC staff psychiatrist setting forth these two
     bases for involuntary admission and opining that respondent was in need of immediate
     hospitalization to prevent those harms. The petition also had respondent’s 30-day treatment
     plan attached. The certificate and treatment plan stated a variety of threats, violent acts,
     incidents of resisting treatment, and inappropriate behaviors by respondent, some of which
     were later described in testimony at the commitment hearing.
¶5       The State called only one witness at the commitment hearing. Travis Nottmeier testified
     that he was a social worker at CMHC, that he had interviewed respondent and those treating
     him, and that he had reviewed respondent’s clinical file. Nottmeier testified that respondent
     has “an Axis I diagnosis of schizoaffective disorder, bipolar type, paraphilia NOS, history of
     noncompliance with the medications, and an Axis II diagnosis of antisocial personality
     disorder.” Nottmeier testified that respondent displayed “delusional thought content which is
     grandiose, paranoid, and persecutory in nature,” that he had periodic inappropriate sexual
     conduct, that he engaged in acts of verbal and physical aggression, and that he had
     “noncompliance with medication which displays poor insight into his mental illness.”
     Nottmeier testified that respondent was presently taking his medication, but on a “crush and
     observe order” due to prior refusals. Nottmeier testified as to three incidents within the prior
     two months in which respondent had to be placed in physical holds or seclusion due to
     aggressive behavior, including two incidents of hitting fellow patients. Overall, Nottmeier
     testified to five instances of threatening or aggressive behavior from respondent. Nottmeier
     opined that respondent would not take his medication outside the structured setting of a
     CMHC, that respondent could not take care of his own basic physical needs, and that outside
     the structure of CMHC, respondent’s condition would deteriorate to the point he would be a
     threat to harm himself or others. Nottmeier further opined that respondent meets the criteria for
     involuntary commitment.
¶6       On cross-examination, Nottmeier testified that respondent had been placed on “red level”
     the day before the petition for involuntary admission was filed, for an incident in which he
     engaged in threatening behavior. Nottmeier said respondent does engage in his therapy
     sessions, but said respondent also became hostile and verbally aggressive with his therapist.
     Nottmeier also said respondent participates in off-unit activities when allowed, though
     occasionally with inappropriate behavior, and that respondent has “limited contact with some
     of his family members.” Nottmeier testified he was unaware of any effort by respondent to
     seek voluntary admission to CMHC. Asked if there was any reason why respondent “could not
     elect to become a voluntary patient,” Nottmeier replied, “None that I’m aware of.”
¶7       Respondent testified on his own behalf. He testified that the experience of his mother’s
     death had given him insights that would deter him from committing any further acts of
        1
          The petition from Dunker does not identify his title, indicates he has no relationship to the
     respondent, and lists only a P.O. Box in Chester for his address.

                                                 -3-
       violence, and said he would take his medication because he now understood the necessity.
       Respondent believed that, if released, he would be able to provide for his own physical needs,
       that he would live with his brother or sister, and that family and friends could assist in his care.
       Respondent testified that he had spoken to his attorney the morning of the hearing about his
       desire to become a voluntary patient. Respondent also testified that he had told his assigned
       social worker that he wanted to become a voluntary patient, but the social worker had brushed
       off his wishes for two years. Respondent’s counsel then asked him, “And pursuant to our
       conversation this morning, you are requesting to become a voluntary patient; is that correct?”
       Respondent answered, “Yes, sir.” Respondent’s counsel did not move for a continuance or
       make any other motion relating to respondent’s desire to become a voluntary patient.
¶8         The State did not cross-examine respondent, nor did the respondent call any other
       witnesses. The circuit court found respondent subject to involuntary admission without further
       addressing respondent’s statement that he was requesting to become a voluntary patient. The
       court made findings as to respondent’s mental illness and found he was “reasonably expected
       to engage in dangerous conduct that may include threatening behavior, conduct that may cause
       other persons to be in expectation of being harmed, unable to provide for basic physical
       needs,” and “unable to understand his need for treatment.” Checking boxes on a preprinted
       order, the court found respondent was a person with mental illness who, “because of his illness
       is reasonably expected to engage in dangerous conduct which may include threatening
       behavior or conduct placing that person or another individual in reasonable expectation of
       being harmed,” who “because of his illness is unable to provide for his basic physical needs so
       as to guard himself from serious harm without the assistance of family or outside help,” and
       who “because of the nature of his illness, is unable to understand his need for treatment and
       who, if not treated, is reasonably expected to suffer or continue to suffer mental deterioration
       or emotional deterioration, or both, to the point that the person is reasonably expected to
       engage in dangerous conduct.” The court found hospitalization under the Department of
       Human Services to be the least restrictive environment appropriate and available.
¶9         The appellate court reviewed the case under the public interest exception to the mootness
       doctrine and reversed. The appellate court held that the circuit court failed to comply with the
       requirements of section 3-801 of the Mental Health Code, which permits the respondent to
       make a request for voluntary admission at any time prior to an adjudication that he is subject to
       involuntary admission. The appellate court noted that the circuit court took no action on
       respondent’s statement in testimony that he requested voluntary admission. Looking to the
       language of the statute, it reasoned that “[i]mplicit in the language of the statute is that the trial
       court will actually consider and rule on the request, which did not occur in this case.” 2012 IL
       App (5th) 110244, ¶ 26. The appellate court pointed to an absence of a recommendation from
       the facility director and an absence of evidence that voluntary treatment would be inadequate.
       Id. ¶¶ 25, 30. It also rejected any distinction in legal effect between an oral request and a
       written application. Id. ¶ 29.

¶ 10                                         ANALYSIS
¶ 11      Before this court, respondent does not challenge the adequacy of the evidence that he was
       subject to involuntary admission. The sole question presented in this case is whether the
       Mental Health Code requires the circuit court to act on an oral request for voluntary admission


                                                     -4-
       to a mental health facility during a proceeding for involuntary admission to the facility. This is
       a question of statutory interpretation, which we review de novo. In re Commitment of Fields,
       2014 IL 115542, ¶ 32. The primary goal of statutory interpretation is to determine the intent of
       the legislature, and the most reliable means of doing so is to apply the plain language of the
       statute. Id. Where the language is plain and unambiguous, we apply the statute without resort
       to further aids of statutory construction. Id.
¶ 12       As a threshold inquiry, however, we must consider our own jurisdiction over this case. The
       existence of an actual controversy is essential to appellate jurisdiction, and courts of review
       generally do not decide moot questions. In re James W., 2014 IL 114483, ¶ 18. Where
       intervening events have made it impossible for the reviewing court to grant effective relief to
       the complaining party, the issues involved in the trial court no longer exist, and the case is
       moot. Id. ¶ 19. On May 4, 2011, the circuit court committed respondent to 180 days in Chester
       Mental Health Center. It has been nearly three years since his term of involuntary admission
       ended. The court’s order can no longer serve as the basis for adverse action against the
       respondent, and this case is moot. See In re Alfred H.H., 233 Ill. 2d 345, 351 (2009).
¶ 13       A court of review may, however, review a case under an exception to the mootness
       doctrine. “[T]here is no per se exception to mootness that universally applies to mental health
       cases.” In re Alfred H.H., 233 Ill. 2d 345, 355 (2009). The appellate court considered this case
       under the public interest exception (2012 IL App (5th) 110244, ¶ 19), and the parties do not
       further argue the issue here. The public interest exception applies when (1) the question
       presented is of a public nature, (2) there is a need for an authoritative determination for the
       future guidance of public officers, and (3) there is a likelihood of future recurrence of the
       question. In re Alfred H.H., 233 Ill. 2d 345, 355 (2009). The public interest exception is
       “ ‘narrowly construed and requires a clear showing of each criterion.’ ” Id. at 355-56 (quoting
       In re Marriage of Peters-Farrell, 216 Ill. 2d 287, 292 (2005)).
¶ 14       This case presents a question of a public nature. “[T]he procedures which must be followed
       and the proofs that must be made before a court may authorize involuntary treatment to
       recipients of mental health services are matters of a public nature and of substantial public
       concern.” In re Mary Ann P., 202 Ill. 2d 393, 402 (2002). This case concerns the procedure for
       how a circuit court must respond to a respondent’s request for voluntary admission after
       commencement of a hearing on involuntary admission. The appellate court concluded this case
       met the second criterion because it would aid the courts and future litigants in administering
       the Mental Health Code. 2012 IL App (5th) 110244, ¶ 18. We agree. As for the third criterion,
       respondent’s own history demonstrates how this question might recur. Respondent has been
       found subject to involuntary admission multiple times prior to this adjudication, and this is not
       the first time respondent has sought voluntary admission. In re Donrell S., 395 Ill. App. 3d 599,
       602 (2009) (noting, in consolidated case including the same respondent as the case at bar, that
       “Lance signed an application to be admitted voluntarily to Chester”). Resolution of the proper
       procedure for voluntary and involuntary admission will be of aid to respondent in the event he
       should require further treatment, and to persons similarly situated. We conclude the public
       interest exception to the mootness doctrine applies to this case.




                                                   -5-
¶ 15                                         Voluntary Admission
¶ 16       There are two distinct tracks for formal2 admission to a mental health facility for treatment
       of mental illness under the Mental Health Code: voluntary and involuntary. 405 ILCS 5/3-400
       to 3-405, 3-700 to 3-706 (West 2010). Chapter III of the Mental Health Code governs
       admission, transfer, and discharge procedures for the mentally ill and contains separate articles
       describing voluntary and involuntary admission. This court has recognized a preference under
       the Mental Health Code for voluntary admission.
                     “A voluntary admission serves an important purpose and generally is considered to
                be the preferred method of commencing treatment of mental illness. ‘The advantages
                of voluntary admissions flow from the absence of compulsion in the initiation of
                psychiatric treatment. Psychiatric evidence indicates that a patient who recognizes his
                condition and voluntarily undertakes therapy is more likely to be rehabilitated than one
                upon whom treatment is forced.’ (Developments in the Law, Civil Commitments of the
                Mentally Ill, 87 Harv. L. Rev. 1190, 1399 (1974); see also Comment, Temporary
                Detention of ‘Voluntary’ Patients by Hospital Authorities: Due Process Issues, 12
                N.M.L. Rev. 791, 792-93 (1982).)” In re Hays, 102 Ill. 2d 314, 319 (1984).
       The therapeutic advantages of voluntary admission come, in part, from the respondent’s
       knowledge that his status is stable. Id. at 319-20. “An important means of encouraging
       voluntary admission is to guarantee voluntary patients the right to request their discharge.”
       In re James E., 207 Ill. 2d 105, 110 (2003).
¶ 17       A person 16 years of age or older may be voluntarily admitted to a mental health facility for
       treatment of mental illness “upon the filing of an application with the facility director of the
       facility if the facility director determines and documents in the recipient’s medical record that
       the person (1) is clinically suitable for admission as a voluntary recipient and (2) has the
       capacity to consent to voluntary admission.” 405 ILCS 5/3-400(a) (West 2010). A voluntarily
       admitted patient may seek discharge from the facility in writing; the facility director must
       either discharge the patient or initiate proceedings for involuntary admission within five days.
       405 ILCS 5/3-400(b), (c) (West 2010). The application procedure for voluntary admission is
       described in section 3-401, which outlines who may execute an application for admission and
       provides requirements for the written application. The written application form must contain
       “in large, bold-face type a statement in simple nontechnical terms that the voluntary recipient
       may be discharged from the facility at the earliest appropriate time *** after giving a written
       notice of his desire to be discharged.” 405 ILCS 5/3-401 (West 2010). The application must
       explain that the discharge is not to be delayed beyond five days, excluding Saturdays, Sundays,
       and holidays. Id. The application also must explain that, upon the filing of “a petition and 2
       certificates *** asserting that the recipient is subject to involuntary admission,” discharge may
       be delayed. Id. Section 3-401 also requires that the right to discharge be explained orally to the
       recipient of psychiatric care and that a copy of the application form be provided to any parent,
       guardian, relative, friend, or attorney who accompanied the recipient. Id.
¶ 18       The application requirements mirror the discharge requirements of section 3-403. 405
       ILCS 5/3-403 (West 2010). The remainder of the article on voluntary admission for adults
           2
            The Mental Health Code also provides for informal admission upon the facility director’s
       determination that a patient is “clinically suitable for admission upon an informal basis.” 405 ILCS
       5/3-300 (West 2010). That provision is not relevant to this case.

                                                    -6-
       focuses on patient transportation (405 ILCS 5/3-401.1 (West 2010)); a prohibition against
       physicians, examiners, and psychologists telling a patient that involuntary admission may
       result if the patient does not seek voluntary admission, unless the medical professional is
       prepared to execute a certificate for involuntary admission (405 ILCS 5/3-402 (West 2010));
       periodic assessment by the facility director of a voluntary patient’s need for hospitalization
       (405 ILCS 5/3-404 (West 2010)); and review of denials (405 ILCS 5/3-405 (West 2010)). Of
       note to this case are section 3-400 describing “the filing of an application,” and section 3-401
       prescribing the contents of “[t]he written application.” 405 ILCS 5/3-400(a), 3-401(b) (West
       2010). Voluntary admission under article IV thus contemplates a written application to be
       reviewed by the facility director. No alternative avenue for admission is provided in this
       article.

¶ 19                                        Involuntary Admission
¶ 20       The Mental Health Code also provides for involuntary admission for treatment of mental
       illness. 405 ILCS 5/3-700 (West 2010). “Involuntary admission procedures implicate
       substantial liberty interests.” In re Robinson, 151 Ill. 2d 126, 130 (1992). Accordingly, our
       court has generally required strict compliance with the involuntary admission provisions of the
       Mental Health Code to avoid discouraging the mentally ill from seeking treatment. See In re
       Splett, 143 Ill. 2d 225, 235-36 (1991) (holding State could pursue involuntary admission
       against a voluntary patient only after the voluntary patient made a written request for
       discharge, and rejecting an oral request as sufficient under the statute); see also In re Robinson,
       151 Ill. 2d 126, 130 (1992) (discussing Splett). But see In re James E., 207 Ill. 2d 105, 111-14
       (2003) (noting exception allowing involuntary admission where patient’s condition has
       deteriorated beyond point of requesting discharge; allowing exception where nonstate hospital
       can no longer adequately treat patient). The court has not required strict compliance in all
       instances. See, e.g., Splett, 143 Ill. 2d at 230-32 (rejecting a challenge based on lack of formal
       notice where the record demonstrated the respondent received actual notice, noting “we do not
       construe the statute as requiring the performance of an empty formality when the legislative
       intent has been otherwise achieved”).
¶ 21       An individual with mental illness is subject to involuntary inpatient admission if he meets
       one of three criteria: (1) because of his illness he “is reasonably expected, unless treated on an
       inpatient basis, to engage in conduct placing such person or another in physical harm or in
       reasonable expectation of being physically harmed”; (2) because of his illness, he “is unable to
       provide for his *** basic physical needs so as to guard himself *** from serious harm without
       the assistance of family or others, unless treated on an inpatient basis”; or (3) he refuses
       treatment or is not adequately following his prescribed treatment, and because of his illness he
       is unable to understand his need for treatment, and “if not treated on an inpatient basis, is
       reasonably expected, based on his *** behavioral history, to suffer mental or emotional
       deterioration and is reasonably expected, after such deterioration” to fall into one of the first
       two criteria listed here. 405 ILCS 5/1-119 (West 2010). In considering whether a person falls
       into one of these categories, “the court may consider evidence of the person’s repeated past
       pattern of specific behavior and actions related to the person’s illness.” Id.




                                                    -7-
¶ 22        Involuntary admission begins with the filing of a petition asserting a respondent is subject
       to involuntary admission.3 405 ILCS 5/3-701 (West 2010). The petition may be accompanied
       by a certificate executed by a physician, qualified examiner, psychiatrist, or clinical
       psychologist, stating that the person is subject to involuntary admission. 405 ILCS 5/3-702
       (West 2010). Such a certificate must indicate the certifying professional personally examined
       the respondent not more than 72 hours previously, it must contain the certifying professional’s
       clinical observations and other factual information relied upon for diagnosis, and it must
       contain a statement as to whether the respondent was advised of his rights. 405 ILCS 5/3-602
       (West 2010). If no certificate is present, the court may order examination by a physician,
       clinical psychologist, or qualified examiner, and by a psychiatrist. 405 ILCS 5/3-703 (West
       2010). Certificates filed by these professionals shall state whether the respondent is in need of
       immediate hospitalization. Id. Where a respondent is not already subject to involuntary
       admission, that “person shall be released upon completion of the examination unless the
       physician, qualified examiner or clinical psychologist executes a certificate stating that the
       person is subject to involuntary admission on an inpatient basis and in need of immediate
       hospitalization to protect such person or others from physical harm.” 405 ILCS 5/3-704 (West
       2010). The circuit court must set a hearing within five days, excluding weekends and holidays,
       after the earlier of (1) receipt of the second certificate, or (2) the respondent’s admission to a
       mental health facility. 405 ILCS 5/3-706 (West 2010).
¶ 23        Article VIII of the chapter on admission, transfer, and discharge for mentally ill patients
       governs the proceedings for involuntary admission. It requires that a person be found subject to
       involuntary admission by “clear and convincing evidence” (405 ILCS 5/3-808 (West 2010));
       provides for appeal rights and preservation of the record (405 ILCS 5/3-816, 3-817 (West
       2010)); and sets requirements for a treatment plan. An initial order for commitment may not
       exceed 90 days in length; a second involuntary admission likewise may not exceed 90 days in
       length. 405 ILCS 5/3-813(a) (West 2010). Third and subsequent periods of involuntary
       admission may not exceed 180 days. 405 ILCS 5/3-813(b) (West 2010). Subsequent periods of
       involuntary admission can be obtained only after filing of petitions, certificates, and a
       treatment plan from the facility director, including an evaluation of the respondent’s progress
       in treatment. 405 ILCS 5/3-813 (West 2010). Within 12 hours of a person being involuntarily
       admitted, “the facility director shall give the person a copy of the petition and a clear and
       concise written statement explaining the person’s legal status and his right to counsel and to a
       court hearing.” 405 ILCS 5/3-205 (West 2010). An admitted person is to be provided contact
       information for the Guardianship and Advocacy Commission when admitted, upon his
       objecting to admission, or whenever notified that his legal status is going to change. 405 ILCS
       5/3-206 (West 2010).


           3
            A petition for involuntary admission on an inpatient basis may also be accompanied by a petition
       for involuntary admission on an outpatient basis. 405 ILCS 5/3-750 (West 2010). Involuntary
       admission on an outpatient basis is suitable where an individual would meet the criteria for involuntary
       inpatient admission in the absence of outpatient treatment, which can only be reasonably ensured by
       court order; or where an individual’s symptoms, without treatment, are expected to intensify to the
       point of qualifying for involuntary inpatient admission, and that individual’s mental illness has caused
       him to refuse needed mental health services more than once. 405 ILCS 5/1-119.1 (West 2010).

                                                      -8-
¶ 24                             Voluntary Admission Under Section 3-801
¶ 25        Article VIII contains a provision providing for a respondent to seek voluntary admission to
       a mental health facility prior to a court ruling that he is subject to involuntary admission. “A
       respondent may request admission as an informal or voluntary recipient at any time prior to an
       adjudication that he is subject to involuntary admission on an inpatient or outpatient basis.”
       405 ILCS 5/3-801 (West 2010). This section requires the facility director to approve the
       request unless he determines “the respondent lacks the capacity to consent to informal or
       voluntary admission or that informal or voluntary admission is clinically inappropriate.” Id.
       The director may find voluntary admission to be clinically inappropriate only with a
       “documented history of the respondent’s illness and treatment demonstrating that the
       respondent is unlikely to continue to receive needed treatment following release from informal
       or voluntary admission and that an order for involuntary admission on an outpatient basis is
       necessary in order to ensure continuity of treatment outside a mental health facility.” Id. If the
       facility director approves a request for voluntary admission by a respondent to a petition for
       involuntary admission, “the petitioner shall be notified of the request and of his or her right to
       object thereto, if the petitioner has requested such notification on that individual recipient.” Id.
       When the facility director has approved a request for voluntary admission, the court hearing
       the petition for involuntary admission “may dismiss the pending proceedings, but shall
       consider any objection made by the petitioner or the State’s Attorney and may require proof
       that such dismissal is in the best interest of the respondent and of the public.” Id.4 If a facility
       director approves voluntary admission and the court dismisses the petition for involuntary
       admission, the petitioner is to be informed of his right to receive notice of the recipient’s
       discharge from the facility. Id.
¶ 26        This provision, allowing for a “request [for] admission as an informal or voluntary
       recipient at any time prior to an adjudication,” was interpreted by the appellate court as
       requiring the circuit court to act on respondent’s oral statement, in testimony, that he was
       requesting to become a voluntary patient. “Implicit in the language of the statute is that the trial
       court will actually consider and rule on the request, which did not occur in this case.” 2012 IL
       App (5th) 110244, ¶ 26. The appellate court considered this oral request to be “the first hurdle
       of the statute” for respondent to obtain voluntary admission. Id. ¶ 24. The appellate court noted
       that section 3-801 states that the facility director “shall” approve the request unless the
       applicant lacks capacity or voluntary admission would be clinically inappropriate. (Emphasis
       added.) Id. ¶ 25. The appellate court interpreted this as mandatory language, requiring the
       court to strictly comply with a requirement for facility director approval. Id. The appellate
       court held a circuit court facing such a request should continue the proceedings to “allow the
       respondent to apply for voluntary admission and the facility director the opportunity to act
       upon it” (id. ¶ 35), but portions of the opinion also suggested that a circuit court might
       substantively rule on the request itself and grant a respondent voluntary admission. See, e.g.,
       id. ¶ 26 (“Implicit in the language of the statute is that the trial court will actually consider and
       rule on the request, which did not occur in this case.”); id. ¶ 34 (“Since the trial court did not
       comment on whether voluntary commitment would be sufficient, did not have any information
       on whether the facility director would approve the request, and did not make any findings

           4
            Amendments in 2011 require the court to also consider any objection by the respondent. 405 ILCS
       5/3-801 (West 2012).

                                                     -9-
       about whether the request would be in the best interest of the respondent and the public, the
       order fails to comply with the statute or the applicable case law.”).
¶ 27       Before this court, respondent largely adopts these arguments but contends the question of
       whether a circuit court is to rule directly on a voluntary admission is not ripe, insofar as the
       facility director never approved or rejected an application from respondent. If the issue is
       found to be ripe, however, respondent argues that the circuit court still has concurrent
       jurisdiction over it, because it can consider “any objections to voluntary admissions” and “may
       require proof that such dismissal is in the best interest of the respondent and public.” At oral
       argument, however, the respondent conceded the request under section 3-801 is not, in itself, a
       sufficient application for voluntary admission. Instead, a respondent must apply pursuant to
       sections 3-400 and 3-401, which provide the respondent with appropriate notice of his rights in
       voluntary admission. The in-court request, respondent contends, starts the process of voluntary
       admission, with the formal application under section 3-401 being the next step. Yet respondent
       also suggested at oral argument the circuit court should view respondent’s request for
       voluntary admission as “confessing error,” and argued that the placement of section 3-801
       within the article on court hearings indicates a merger of processes for voluntary and
       involuntary admission.
¶ 28       Between the appellate court and respondent, then, there appear two distinct assertions: (1)
       that a respondent’s in-court “request” for voluntary admission, delivered at a hearing for
       involuntary admission, presents an application for voluntary admission upon which the circuit
       court may rule directly; and (2) that where a respondent makes an in-court “request” for
       voluntary admission and the trial court does not rule on it directly, the trial court must sua
       sponte continue the proceedings to give the respondent an opportunity to file an application for
       voluntary admission with the facility director, or state why the request has been denied. We
       disagree with both assertions.
¶ 29       Looking to the plain language of section 3-801, only the facility director is tasked with
       evaluating a request for voluntary admission. The facility director “shall approve” such a
       request unless the facility director determines the respondent lacks capacity or that voluntary
       admission is clinically inappropriate. 405 ILCS 5/3-801 (West 2010). The facility director
       likewise “shall not find that voluntary admission is clinically inappropriate” without a
       documented history of illness showing the respondent will likely go without needed treatment
       following release from voluntary admission, and that an order for involuntary admission is
       necessary to ensure continuity of treatment. Id. The only guidance for a court in this section
       concerns what happens after a facility director has approved such a request: “[t]he court may
       dismiss the pending proceedings, but shall consider any objection made by either the petitioner
       or the State’s Attorney and may require proof that such dismissal is in the best interest of the
       respondent and of the public.” (Emphasis added.) Id. The circuit court’s continued
       role—determining whether to dismiss the involuntary admission petition even after voluntary
       admission has been approved by a facility director—helps to illustrate that voluntary and
       involuntary admission are not two sides of the same coin. They are separate tracks to
       admission with distinct procedures and outcomes for the respondent. The most significant
       difference in outcomes is the voluntary recipient’s right to request discharge from the facility;
       the facility director must either discharge the recipient within five business days or file a
       petition for involuntary admission. 405 ILCS 5/3-400 (West 2010).


                                                  - 10 -
¶ 30       Respondent has argued the circuit court has concurrent jurisdiction over requests for
       voluntary admission, because it retains jurisdiction to hear objections to dismissal and may
       require proof that dismissal is in the best interest of the respondent and public. This argument
       mistakes the target of those objections, which is dismissal of the involuntary admission
       petition, not the facility director’s approval of voluntary admission. A facility director may
       approve voluntary admission for a respondent while a petition for involuntary admission is
       pending. The court need not dismiss the petition for involuntary admission. The circuit court in
       hearing the petition is not reviewing the facility director’s decision.5 Instead, the court is
       focusing on the best interest of the respondent and the public. The respondent’s argument that
       his request for voluntary admission is analogous to a confession of error is unavailing. The
       court has no authority to grant or order voluntary admission. Voluntary and involuntary
       admission are separate tracks under the Mental Health Code. The placement of section 3-801
       within the article for court hearings does not indicate a merger of the two tracks for admission;
       it indicates the period in which a respondent facing involuntary admission may still seek
       voluntary admission.
¶ 31       The assertion that a court may directly grant voluntary admission is also infirm in that it
       assumes a “request” under section 3-801 is a separate and alternative path to voluntary
       admission. Sections 3-400 and 3-401 describe the application, including who may seek
       voluntary admission, requirements of the application form including a statement of a voluntary
       patient’s discharge rights, and how the facility director may evaluate an application. 405 ILCS
       5/3-400, 3-401 (West 2010). These provisions describe the procedure in detail. Section 3-801,
       on the other hand, describes only the timing of a “request”—“any time prior to an
       adjudication” of involuntary admission—and narrow circumstances under which the facility
       director may deny such a request.
¶ 32       We do not believe the legislature intended to create by implication a separate track for
       voluntary admission. Section 3-801 lacks the procedure needed to make up an independent
       method of voluntary admission. Additionally, the facility director has far greater access to the
       patient’s medical and mental health information than does the trial judge. Under the statute as
       written, the circuit court does not directly evaluate whether a respondent in a hearing for
       involuntary admission should instead be voluntarily admitted.
¶ 33       Turning to the second assertion, that a respondent’s in-court request requires a court to
       sua sponte continue the proceedings so the respondent might apply for voluntary admission,
       we reject it as well. Applying such an assertion to respondent’s case would first require finding
       that respondent’s testimony, without any oral or written motion by his counsel, sufficed to
       bring the matter to the court’s attention for adjudication. This mode of seeking relief from an
       evidentiary hearing already underway would be unusual. Courts rule on motions and matters
       properly addressed to the court for determination. Without a specific request to continue the
       cause, the court did not act improperly in proceeding to a final disposition.
¶ 34       The appellate court concluded respondent’s statement in testimony was sufficient and
       reasoned the statute’s use of “shall” issued a mandatory command to the trial court. 2012 IL
       App (5th) 110244, ¶ 25. However, we need not consider whether the words “shall approve” in
          5
            This conclusion is bolstered by the fact that section 3-405 provides a separate process for
       administrative review of a mental health facility director’s denial of voluntary admission. 405 ILCS
       5/3-405 (West 2010).

                                                    - 11 -
       section 3-801 are mandatory or directory language; this provision issues a command only to
       the facility director. Respondent further urges a broadly literal view of the words “at any time
       prior to an adjudication,” to mean the circuit court must act on his verbal request at any time
       prior to entry of an order. The plain meaning of the provision allowing a request for voluntary
       admission “at any time prior to an adjudication” is straightforward: the filing of a petition for
       involuntary admission does not foreclose a patient’s ability to seek voluntary admission
       instead, and a patient need not wait until a petition for involuntary admission has been resolved
       to apply.
¶ 35       Where a respondent to a petition for involuntary commitment would like to request
       voluntary admission instead, he may do so through a written application at any time prior to the
       commencement of a hearing on the petition for involuntary admission. Where the filing of a
       written application ahead of the hearing is impracticable, a respondent’s counsel may request a
       continuance to file a written application for voluntary admission. The circuit court may, in its
       discretion, grant such a continuance. Where the respondent has filed an application still
       awaiting facility director review on the date of his hearing for involuntary admission, his
       counsel likewise may move for a continuance, which the court may grant in its discretion. In
       either situation, such a continuance is attributable to the respondent for purposes of the time
       limit on continuances under section 3-800. 405 ILCS 5/3-800 (West 2010) (“Such continuance
       shall not extend beyond 15 days except to the extent that continuances are requested by the
       respondent.”).
¶ 36       Respondent additionally argues that, although his counsel did not move for a continuance,
       the State had a duty to do so on his behalf. Respondent relies on the duties for State’s Attorneys
       under the statute, noting that State’s Attorneys “shall ensure that petitions, reports and orders
       are properly prepared.” 405 ILCS 5/3-101 (West 2010). Respondent thus contends the State
       had a duty to see that his request was properly addressed.
¶ 37       However, respondent’s position would create significant conflicts of interest that would
       arise from requiring the State’s Attorney to both present the case for involuntary admission and
       to seek a delay so that respondent might be voluntarily admitted instead. Respondent’s
       argument would place the State in an untenable position in an adversarial proceeding. A
       respondent to a petition for involuntary admission is represented by his own counsel, who
       should move for the appropriate relief. 405 ILCS 5/3-805 (West 2010).
¶ 38       In the case at bar, there was no motion for a continuance by the respondent. No other party
       was obligated to move for a continuance, nor was the court obligated to grant one sua sponte.
       The circuit court accordingly did not err.

¶ 39                                        CONCLUSION
¶ 40       The Mental Health Code does not vest the circuit court with authority to rule for or against
       voluntary admission to a mental health facility, based on an in-court request for voluntary
       admission during a hearing for involuntary admission. The Mental Health Code similarly does
       not require the circuit court to sua sponte continue a proceeding for involuntary admission
       upon such a request. A circuit court may, in its discretion, grant a continuance to file an
       application for voluntary admission, upon a motion by respondent’s counsel.




                                                   - 12 -
¶ 41      Appellate court judgment reversed.
¶ 42      Circuit court judgment affirmed.

¶ 43       JUSTICE BURKE, dissenting:
¶ 44       The majority holds that a circuit court is not required to take any action whatsoever when a
       respondent testifies under oath during an involuntary admission hearing that he wishes to
       pursue voluntary admission. This holding fails to protect the substantial and fundamental
       interests at stake for a respondent subjected to involuntary admission and is at odds with the
       court’s duty to protect the interests of the mentally ill. I therefore respectfully dissent.

¶ 45                                                 I
¶ 46       The State filed a petition to continue the involuntary commitment of the respondent,
       Lance H. The petition alleged that respondent suffered from serious mental illness, that he was
       reasonably expected to place himself or others at risk of physical harm unless treated, and that
       he was unable to provide for his basic physical needs. The petition proceeded to a hearing.
¶ 47       At the hearing, respondent testified, among other things, that he told his social worker that
       he wanted to become a voluntary patient but the social worker had disregarded the request.
       Respondent further testified that when he met with his attorney on the morning of the hearing,
       he told counsel he would like to become a voluntary patient. Counsel then inquired of
       respondent:
                   “Q. *** And pursuant to our conversation this morning, you are requesting to
               become a voluntary patient; is that correct?
                   A. Yes, sir.”
¶ 48       The circuit court did not acknowledge this testimony or take any action. At the close of
       evidence, the court granted the State’s petition for involuntary admission. Respondent
       appealed. The appellate court reversed, holding that the circuit court should have taken action
       once respondent testified that he wished to pursue voluntary admission.

¶ 49                                                   II
¶ 50       The majority reverses the appellate court and affirms the judgment of the circuit court. The
       majority rejects two possible courses of action the circuit court could have taken in light of
       respondent’s testimony that he wished to pursue voluntary admission. First, the majority holds
       that the circuit court was not required to rule on respondent’s request for voluntary admission.
       This is so, the majority explains, because only a facility director is tasked with evaluating such
       requests. Supra ¶¶ 30-33. Second, the majority holds that the circuit court was not required “to
       sua sponte continue the proceedings” so that the respondent could properly apply for voluntary
       admission. Supra ¶ 33. The majority notes that no “specific request” was made by
       respondent’s counsel to continue the cause and concludes that, in the absence of such a request,
       the circuit court “did not act improperly in proceeding to a final disposition.” Id.
¶ 51       I agree with the majority that the circuit court could not, itself, rule on respondent’s request
       for voluntary admission and that the circuit court did not err when it failed to sua sponte order
       a continuance. I disagree, however, with the majority’s unstated assumption that there were no
       other options available to the circuit court. There was at least one other: the circuit court could


                                                    - 13 -
       simply have asked counsel whether, in light of his client’s testimony, he intended to pursue a
       voluntary admission.
¶ 52        “The fundamental liberty interest of the person facing commitment is self-evident.” In re
       Stephenson, 67 Ill. 2d 544, 554 (1977). Further, as the United States Supreme Court has
       observed:
               “The loss of liberty produced by an involuntary commitment is more than a loss of
               freedom from confinement. It is indisputable that commitment to a mental hospital ‘can
               engender adverse social consequences to the individual’ and that ‘[w]hether we label
               this phenomena “stigma” or choose to call it something else ... we recognize that it can
               occur and that it can have a very significant impact on the individual.’ ” Vitek v. Jones,
               445 U.S. 480, 492 (1980).
       Because of the stigma associated with an involuntary admission and the therapeutic benefits
       that flow from undertaking treatment voluntarily, voluntary admissions are to be encouraged.
       See, e.g., In re Splett, 143 Ill. 2d 225, 233-34 (1991).
¶ 53        Our Mental Health and Developmental Disabilities Code (405 ILCS 5/1-100 et seq. (West
       2008)) reflects concern for these interests and “represents a serious attempt to provide
       beneficial treatment and care for the mentally ill with the minimum ostracism and confinement
       consistent with protection of the public.” Stephenson, 67 Ill. 2d at 554. The procedures
       codified in the Code are meant to “ensure that the mental health system does not become an
       oppressive tool rather than a means to serve the society in which we live.” In re Phillip E., 385
       Ill. App. 3d 278, 284 (2008). Thus, public policy in Illinois favors the protection of the
       mentally ill. American Federation of State, County & Municipal Employees v. Department of
       Central Management Services, 173 Ill. 2d 299, 338 (1996) (Harrison, J., dissenting).
¶ 54        For this reason, courts have a special duty to protect the interests of a disabled person who
       is a party to judicial proceedings. Valdovinos v. Luna-Manalac Medical Center, Ltd., 328 Ill.
       App. 3d 255, 272 (2002). As we have stated, courts should “be ever vigilant to protect against
       abuses of power and preserve the fundamental liberty interests of individuals subjected to
       involuntary-admission proceedings.” In re Andrew B., 237 Ill. 2d 340, 354-55 (2010).
¶ 55        Given the above principles and considerations, and given the ease of simply asking counsel
       whether respondent wished to file an application for voluntary admission and the obvious
       necessity for the question in light of respondent’s testimony, I would hold that the circuit court
       erred when it did nothing in response to respondent’s request for voluntary admission. A
       simple question to counsel would have clarified respondent’s position, would have avoided
       further litigation and would have protected respondent’s interests.
¶ 56        This is a moot case. The reason for addressing the merits is to provide guidance to our
       circuit courts in the event that what happened here happens again. The majority’s holding that
       a circuit court need take no action at all, even in the face of an explicit statement by a
       respondent that he wishes to seek voluntary admission, provides the wrong guidance. I
       therefore respectfully dissent.




                                                   - 14 -